Citation Nr: 1232320	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a panic disorder and headaches status post head trauma.

2.  Entitlement to a rating in excess of 50 percent for bilateral visual field impairment, post-facial trauma, with left ptosis, left hypertropia, left quadranopsia, and right temporal field defect (hereinafter referred to as an "eye disability").

3.  Entitlement to an effective date prior to December 19, 2003, for the award of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than December 19, 2003, for the award of a 50 percent rating for a panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, where the RO granted the Veteran's claim for TDIU and for an increased rating for a panic disorder, assigning a 50 percent rating, effective December 19, 2003.

The Board notes that in a subsequent rating decision, the RO granted the Veteran's claim for service connection for brain trauma, and combined this with his evaluation for a panic disorder into one disability, recharacterizing it as a panic disorder and headaches status post head trauma.  Although the Veteran originally filed a Notice of Disagreement with the grant of a 50 percent increased rating for a panic disorder, the Board will also consider the Veteran's traumatic brain injury (TBI) as they now constitute one disability.

In February 2008, the Board remanded the claims for additional evidentiary development, and they have been returned for further appellate consideration.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a rating in excess of 50 percent for a panic disorder and headaches status post head trauma and entitlement to a rating in excess of 50 percent for an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to an increased rating for service-connected disabilities was received on December 19, 2003.

2.  On January 20, 2004, it became factually ascertainable that an increase in the Veteran's panic disorder and headaches status post head trauma had occurred.

3.  An informal claim of entitlement to a TDIU was received on December 19, 2003; although the claim indicated the Veteran stopped working in August 2003, that information was not received by VA until December 19, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 19, 2003, for an increased rating for panic disorder and headaches status post head trauma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).

2.  The criteria for TDIU prior to December 19, 2003 have not been met.               38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011);          38 C.F.R. §§ 3.340, 3.400, 4.3, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an effective date earlier than December 19, 2003 for the award of a TDIU and the assignment of a 50 percent disability rating for his service-connected panic disorder.  Specifically, the Veteran has argued, through his former attorney, that his effective date for his increase in evaluation for his TBI/panic disorder should be December 19, 2002.  As basis for this argument, he cites the provision stating that an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.             38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2011).

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a);       38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2);          38 C.F.R. §§ 3.400(o)(1) and (2).

The earliest effective date for an award of TDIU cannot be earlier than the date that the record shows the veteran was precluded from following a substantially gainful occupation by his service-connected disability, or the date on which said evidence was received by VA, whichever is later.  38 C.F.R. §§ 3.400, 4.16(b).

Analysis

1. Earlier effective date for the increased rating for a panic disorder and headaches status post head trauma

In this case, the Veteran's claim for an increased rating for a panic disorder was implied in his December 19, 2003 claim for entitlement to TDIU.  The Veteran was afforded a VA examination in January 2004, where it was determined that his disability had increased in severity.  

There are no clinical records dated between December 2002 and December 2003 associated with the claims file.  Thus, the medical evidence of record does not indicate that between December 19, 2002 and December 19, 2003, the Veteran's panic disorder manifested by symptomatology most nearly approximating the 50 percent rating criteria ultimately assigned in the August 2004 rating decision.  

Based on the foregoing, the Board concludes that an increase in the Veteran's panic disorder was not factually ascertainable during the period in question.  Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a basis for an earlier effective date here.  

The Board has also contemplated whether there is any evidence of record prior to December 19, 2003, that could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In a May 1975 rating decision the RO granted service connection for anxiety neurosis and assigned a 10 disability rating effective November 29, 1974, the date of the Veteran's claim, and the Veteran failed to perfect an appeal with respect to that determination.  In a January 2001 rating decision the RO increased the Veteran's disability rating for anxiety neurosis from 10 percent to 30 percent disabling effective September 22, 1999, and the Veteran failed to perfect an appeal with respect to that determination.  Thus, the May 1975 and January 2001 rating decisions are final.  See 38 U.S.C.A. § 7104.  Accordingly, the question for consideration is whether any document of record received following the January 2001 denial but prior to December 19, 2003, could be construed as an informal claim.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

After reviewing the record, the Board concludes that there are no testimonial documents submitted between the January 2001 denial and prior to December 19, 2003 indicating an intent to claim entitlement to an increased rating for the Veteran's panic disorder.  Therefore, assignment of an earlier effective date is not possible under 38 C.F.R. § 3.155.

In addition, the claims file contains no treatment or examination reports between the dates in question, precluding assignment of an earlier effective date under 38 C.F.R. § 3.157. 

Finally, in Rudd v. Nicholson, 20 Vet. App. 296 (2006) the Court of Appeals for Veteran's Claims (Court) held that where a rating decision which established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  

In sum, there is no basis for an award of a 50 percent rating for panic disorder prior to December 19, 2003.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2. Earlier effective date for the grant of entitlement to TDIU

Regarding the Veteran's claim for an effective date prior to December 19, 2003 for TDIU, as noted above, the Veteran's claim for entitlement to TDIU was received by VA on December 19, 2003.  The earliest effective date for an award of a TDIU cannot be earlier than the date that the record shows the veteran was precluded from following a substantially gainful occupation by his service-connected disabilities, or the date on which said evidence was received by VA, whichever is later.  38 C.F.R. §§ 3.400, 4.16(b).  In his application for a TDIU, the Veteran's employer noted that he stopped working in August 2003 and his last day of employment was January 1, 2004.  In January 2004, the Veteran was afforded a VA neurological examination where he was found to be precluded from following a substantially gainful occupation.  Under the law, the Veteran's effective date should be in accordance with the date that the evidence was received by VA.  As such, the record reflects that the Veteran has been awarded a more favorable effective date for his grant of entitlement to a TDIU than is set forth under the law.

The Board also finds that nothing of record, prior to December 19, 2003, reflects that the Veteran was precluded from following a substantially gainful occupation by his service-connected disabilities.  It was only on VA examination in January 2004 that the Veteran was determined to have neurological problems severe enough to render him unemployable.  While the Veteran's former attorney has argued that he is entitled to an effective date as early as August 2003, the Board disagrees.  This evidence was not received by VA until December 19, 2003.  Therefore, the claim of entitlement to an effective date earlier than December 19, 2003, for a TDIU must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Veteran's claims arise from his disagreement with the effective date assigned following the grant of an increased rating for a panic disorder and headaches status post head trauma and for entitlement to TDIU.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  The Board acknowledges that the Veteran has been receiving Social Security disability, and these records have also been associated with the claims file.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


ORDER

An effective date earlier than December 19, 2003, for the award of a 50 percent rating for a panic disorder and headaches status post head trauma, is denied.

An effective date prior to December 19, 2003, for the award of TDIU, is denied.


REMAND

The Board finds that further development on the remaining two issues on appeal is required.

First, the Board notes that in the Veteran's last eye examination, which occurred in August 2009, the optometrist indicated that she would be enclosing the results of the Veteran's Kinetic Visual Field testing on a Goldmann Chart in the final report.  (Note: Visual Field testing was performed in September 2009.)  It does not appear that this chart was associated with the VA examination.  As such, it should be obtained on remand.

In his brief, the Veteran's representative contends that the appellant's disabilities have worsened since his last examination, which was approximately three years ago.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board also notes, in this regard, that newly-obtained VA treatment records indicate that the Veteran is using a support cane for his blindness.

Under these circumstances, and to ensure that the record includes sufficient medical findings to adequately assess the current nature and severity of the Veteran's service-connected disabilities, the Board finds that the Veteran should be given another opportunity to undergo more contemporaneous examinations, with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the Veteran's panic disorder and headaches status post head trauma is currently rated under the hyphenated Diagnostic Code 8045-9412, for rating traumatic brain disease, or traumatic brain injury, and panic disorder.  Diagnostic 8045 provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008). The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R.      § 4.124a, Diagnostic Code 8045 (2011).

In this case, although the Veteran has not specifically requested consideration under the new TBI regulations, on remand, a new examination should be afforded to the Veteran that complies with the new regulations in the event that he requests such consideration.

As an aside, the Board also notes that during the pendency of this claim, the criteria for rating disabilities of the eye were revised, effective December 10, 2008.  The Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that time and the changes apply only prospectively, the revised rating criteria are not applicable here.

While on remand, updated VA treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Lyons, New Jersey and East Orange, New Jersey VA Medical Centers all outstanding pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain the Goldmann Chart from the September 2009 VA eye examination and associate it with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, to determine the current severity of his TBI residuals.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  The examiner is requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines.  The examiner should comment as to the degree to which the service-connected panic disorder and headaches status post head trauma is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness since October 23, 2008.  In so doing, the examiner should specify which symptoms are attributable to the Veteran's TBI, and which symptoms are associated with another disability, if any.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The RO should also arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: obsessional rituals; speech; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

5.  The RO should also arrange for the Veteran to undergo VA ophthalmological examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should describe in detail all current symptoms from the Veteran's eye disability, to include impairment of visual acuity or field loss, pain, rest requirements, and/or episodic incapacity of the eye.  

Corrected and uncorrected central visual acuity for distance and near should be measured for both eyes.  If the Veteran is blind in either eye, the examiner should so state.  Visual Field Testing should also be performed, and charts must be made available with the examination report.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


